Citation Nr: 0729078	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  03-25 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected 
bilateral feet and ankle disabilities.

2.  Entitlement to service connection for a left knee 
disability, claimed as secondary to service-connected 
bilateral feet and ankle disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to January 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
service connection for right and left knee disabilities, 
claimed as secondary to service-connected bilateral feet and 
ankle disabilities.  In May 2006, the veteran testified 
before the Board at a hearing that was held at the RO.  In 
August 2006, the Board remanded the claims for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

In August 2006, the Board remanded the claims in part for the 
purpose of ascertaining whether the veteran's service-
connected bilateral ankle disabilities caused or contributed 
to his bilateral knee disabilities.  The veteran was 
scheduled for a VA orthopedic examination which was conducted 
in January 2007.  The examiner diagnosed the veteran with 
degenerative joint disease of the right and left knees, and 
found that they could not be related to his service-connected 
pes planus disability without resorting to speculation.  The 
examiner did not address whether the veteran's knee 
disabilities were related to his service-connected bilateral 
ankle disabilities.  Because the effect of the veteran's 
service-connected bilateral ankle disability on the veteran's 
bilateral knee disability was not addressed, the Board finds 
that a remand for an additional opinion is necessary.  
38 C.F.R. § 3.159(c)(2);  Stegall v. West, 11 Vet. App. 268 
(1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims folder to the VA 
examiner who conducted the January 2007 
examination, if available, for a review 
of the claims folder in conjunction 
with ascertaining whether veteran's 
service-connected bilateral ankle 
disabilities caused or contributed to 
his bilateral knee disabilities.  No 
further examination of the veteran is 
necessary unless the examiner 
determines otherwise.  If the January 
2007 examiner is unavailable, another 
examiner should provide the requested 
opinion.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed in 
conjunction with the examination.  

The examiner should provide an opinion as 
to whether it is as likely as not (50 
percent probability or greater) that the 
veteran's right and left knee 
disabilities are causally or 
etiologically related to the veteran's 
service-connected ankle disabilities.  
The examiner should provide the rationale 
for the opinion provided.  If necessary, 
the examiner should reconcile his or her 
opinion with all other opinions of 
record.

2.  Then, readjudicate the claims for 
service connection for right and left 
knee disabilities secondary to service-
connected bilateral feet and ankle 
disabilities.  If further action 
remains adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate opportunity for 
response.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

